‘6 AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv.

SCOTT EARL THOMAS DWYER Case Number: CR 11-4060-1-LTS

 

C1 Revocation of Probation USM Number: —01788-029
HH Revocation of Supervised Release Douglas Roehrich
C Modification of Supervision Conditions Defendant’s Attorney

oO AMENDED REVOCATION JUDGMENT
Date of Most Recent Judgment:

 

THE DEFENDANT:
HB admitted guilt to violation(s) as listed below of the term of supervision.
C was found in violation of after denial of guilt.

 

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended

1 Possession of Drug Paraphernalia 03/23/2021

2 Failure to Allow Search 03/23/2021

3 Communicate/Associate with Persons Engaged in Criminal Activity 03/23/2021

4 Failure to Participate in Substance Abuse Treatment 03/23/2021

The defendant is sentenced as provided in pages 2 through 3___ of this judgment, The sentence is imposed pursuant to the

Sentencing Reform Act of 1984.

( The defendant was not found in violation of and is discharged as to such violation(s).
CI The Court did not make a finding regarding violation(s)

 

 

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments.impgsed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of‘material changes in economic circumstances.

Leonard T. Strand

Chief United States District Court Judge \
Name and Title of Judge Signature of Judge ~

 

 

April 1, 2021
Date of Imposition of Judgment Date

 

Case 5:11-cr-04060-LTS-KEM Document 122 Filed 04/01/21 Page 1 of 3
SAO 245D_(Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

Judgment—Page 2 of 3
DEFENDANT: SCOTT EARL THOMAS DWYER

CASE NUMBER: CR 11-4060-1-LTS

PROBATION

(]_ The defendant’s supervision is continued with the addition of special condition number(s):

IMPRISONMENT

[J No imprisonment is ordered as part of this modification.

Hs The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 10 months.

ME The court makes the following recommendations to the Federal Bureau of Prisons:

It is recommended that the defendant be designated to FPC Yankton or a Bureau of Prisons facility in close proximity
to the defendant's family which is commensurate with the defendant's security and custody classification needs.

The defendant is remanded to the custody of the United States Marshal.
. The defendant must surrender to the United States Marshal for this district:

1 at Clam 0) pm. on
LC as notified by the United States Marshal.

Om

 

(~The defendant must surrender for service of sentence at the institution designated by the Federal Bureau of Prisons:
(1) before 2 p.m. on
1) as notified by the United States Marshal.

 

(1 as notified by the United States Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at ; with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

Case 5:11-cr-O4060-LTS-KEM Document 122 Filed 04/01/21 Page 2of3
AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications
Judgment—Page 3 of

DEFENDANT: SCOTT EARL THOMAS DWYER
CASE NUMBER: CR 11-4060-1-LTS

SUPERVISED RELEASE

a. Upon release from imprisonment, No Term of Supervised Release is reimposed.

 

Case 5:11-cr-04060-LTS-KEM .Document 122 Filed 04/01/21 Page 3 of 3
